Case 2:19-cv-02833-MSN-cgc Document 16 Filed 07/01/20 Page 1 of 2                       PageID 70




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DISTRICT


Dr. STEVEN SIMMERMAN and
HILDA SIMMERMAN,

       Plaintiffs,

v.                                                            No. 2:19-cv-02833-MSN-cgc

JASON KHEEMA et al.,

       Defendants.


           ORDER ADOPTING REPORT AND RECOMMENDATION AND
         GRANTING DEFENDANT JASON KHEEMA’S MOTION TO DISMISS


       Before the Court is the Magistrate Judge’s Report and Recommendation, filed June 9, 2020

(“Report”). (ECF No. 15.) The Report recommends that this Court grant Defendant Jason

Kheema’s Motion to Dismiss, filed April 2, 2020, (ECF No. 10). (Id. at PageID 64, 69.) For the

reasons set forth herein, the Court ADOPTS the Report and GRANTS Defendant Kheema’s

Motion to Dismiss.

       Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a
Case 2:19-cv-02833-MSN-cgc Document 16 Filed 07/01/20 Page 2 of 2                       PageID 71




de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

       The deadline to object to the Report has passed, and Plaintiffs have filed no objections.

The Court has reviewed the Report for clear error and finds none. For the foregoing reasons, the

Court ADOPTS the Report and GRANTS Defendant Jason Kheema’s Motion to Dismiss.

       IT IS SO ORDERED, this 1st day of July, 2020.



                                              s/ Mark S. Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
